             Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.1 Page 1 of 13
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )
                                                                             )
                                                                                            Case No.
                                                                                                       20-mj-1460
Subscriber, telephone toll, and cell-site geo-location data
 for a T-Mobile Wireless telephones 619-332-7463 and                         )
        619-551-2090, used by Anthony Dennison
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A, incorporated herein by reference.

located in the                                    District of                New Jersey                 , there is now concealed (identify the
person or describe the property to be seized):


  See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        Title 18 United States Code,              Felon in Possession of a Firearm
        Section 922(g)

          The application is based on these facts:
        See Attached Affidavit of Richardo Jimenez, Special Agent ATF, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              Special Agent Ricardo Jimenez, ATF
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:       04/21/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                   Hon. William V. Gallo, US Magistrate Judge
                                                                                                       Printed name and title
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.2 Page 2 of 13



                                AFFIDAVIT IN SUPPORT OF
1
                           APPLICATION FOR SEARCH WARRANT
2
           I, Ricardo Jimenez, being duly sworn, declare and state:
3
                               TRAINING AND EXPERTISE
4
           1.    I have been employed as a Special Agent (“SA”) with Bureau of Alcohol,
5
     Tobacco, Firearms, and Explosives (“ATF”), United States Department of Justice since
6
     2014. Prior to my employment with ATF, I was a Police Officer with the Tulsa Police
7
     Department (“TPD”), in Oklahoma, for three years. I attended the Federal Law
8
     Enforcement Training Center (“FLETC”) in Glynco, Georgia, where I graduated from
9
     the Criminal Investigators’ Training Program (“CITP”). Upon completing CITP, I
10
     attended the ATF National Academy where I received instruction in the recognition,
11
     identification, and prosecution of federal firearms and explosives laws and violations.
12
     During my tenure with ATF and TPD, I have been involved in and am familiar with,
13
     numerous investigations involving narcotics and firearms violations. Throughout the
14
     course of my law enforcement career, I have participated in the application for, and
15
     execution of, and have knowledge of, numerous search warrants.
16
           2.    During my tenure with ATF, I have participated in a number of
17
     investigations involving the illegal possession and acquisition of firearms, including
18
     by criminal street gangs. I have had personal contact with admitted or known criminals
19
     and their associates, and have discussed their methods of operations regarding
20
     weapons-related crimes. I have also listened to intercepted telephone conversations
21
     between gang members where they have described their criminal activities in their own
22
     words.
23
           3.    Additionally, I have received training and obtained experience in the
24
     execution of search warrants, electronic evidence seizure and processing, and other
25
     investigative techniques. For example, I have personally participated in the execution
26
     of search warrants involving the search and seizure of cellular phones and cellular
27
     phone-related data.
28
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.3 Page 3 of 13




 1         4.    Through the course of my training, investigations, and conversations with
 2   other law enforcement personnel, I am aware that it is a common practice for illegal
 3   firearms possessors to work in concert with other individuals and to do so by utilizing
 4   cellular telephones to maintain communications with co-conspirators in order to further
 5   their criminal activities. Conspiracies involving illegal firearms possession generate
 6   many types of evidence including, but not limited to, cellular phone-related evidence
 7   such as voicemail messages referring to the arrangements of travel and payment,
 8   names, photographs, text messages, emails, instant messages, social networking
 9   messages, and phone numbers of co-conspirators. Further, I am aware that illegal
10   firearms possessors illegally obtain firearms and ammunition from others, and do so
11   by utilizing cellular telephones, pagers, and portable radios to maintain
12   communications with co-conspirators in order to further their criminal activities.
13         5.    Based upon my training and experience as an investigator, and
14   consultations with law enforcement officers experienced in firearms investigations,
15   and all the facts and opinions set forth in this affidavit, I submit the following:
16               a.     Illegal firearms possessors often use cellular telephones because
17 they are mobile and they have instant access to telephone calls, text, web, social
18 networking sites, and voice messages.
19               b.     Illegal firearms possessors will use cellular telephones to set up the
20 purchase and/or sale of firearms with suppliers and customers; and
21               c.     Illegal firearms possessors often use cellular telephones to
22 communicate with each other regarding payment and other financial arrangements
23 relating to the possession and transfer of firearms and ammunition.
24                                PURPOSE OF AFFIDAVIT
25         6.    This affidavit supports applications to search and seize subscriber
26   information, telephone toll data, and cell-site geo-location, and historical TDOA
27   (Timing Advance Information) data from August 20, 2019 to September 15, 2019, for
28   the following telephone numbers:
                                                 2
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.4 Page 4 of 13




1                a.    A T-Mobile Wireless cellular telephone bearing phone number 619-
2 332-7463, believed to be used by Anthony Robert DENNISON (DENNISON); and
3                b.    A T-Mobile Wireless cellular telephone bearing phone number 619-
4 551-2090, also believed to be used by DENNISON; (collectively the Target Telephone
5 Data or TTD).
6          7.    Both numbers listed above are associated with the same cellular phone
7    number seized from DENNISON during his arrest on September 15, 2019 described
8    below.
9          8.    The Target Telephone Data is currently in the possession of T-Mobile
10   Wireless, located at 4 Sylvan Way, Parsippany, NJ 7054 (as described in Attachment
11   A, incorporated herein).
12         9.    Except as otherwise noted, information set forth in this affidavit has been
13   provided to me by special agents and TFOs from ATF, FTF, or other multi-agency
14   federal, state, and local drug/gang task force officers with whom I have spoken, whom
15   were involved in this investigation, or whose reports I have read and reviewed. In this
16   affidavit, I have also included, where appropriate, the case agents’ interpretation of
17   quoted and/or coded language in parenthesis and/or brackets. Because this affidavit is
18   being submitted for the limited purpose of seeking the tracking warrant specified
19   below, I have not set forth each and every fact learned during the course of the
20   investigation. Rather, I have set forth only those facts that I believe are necessary to
21   establish probable cause for the requested warrant.
22         10. Based on information below, I have probable cause to believe that the
23   Target Telephone Data will lead to evidence of a crime, specifically violations of
24   Title 18 U.S.C. 922(g) – Felon in Possession of Firearm/Ammunition as described in
25   Attachment B, incorporated herein.
26
27
28
                                               3
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.5 Page 5 of 13




 1                         STATEMENT OF PROBABLE CAUSE
 2 August 22nd Pursuit
 3         11. On August 22, 2019, at approximately 1:30 a.m., San Diego Sheriff’s
 4   Department deputies observed a Red Mitsubishi Eclipse, bearing California License
 5   Plate number 7POJ537, driving with no front license plate on Bradley Avenue in El
 6   Cajon, California. Records check revealed the vehicle was registered to DENNISON.
 7   The deputies activated the emergency lights and siren attempted to conduct a traffic
 8   stop, but the vehicle failed to yield.
 9         12. The driver continued to disregard the deputies and fled onto Magnolia
10   Avenue where the vehicle began to slow near the Interstate 8 eastbound on-ramp. The
11   vehicle came to an abrupt stop and an individual, later identified as D.D., was seen
12   fleeing from the passenger seat. One of the deputies exited his vehicle and chased D.D.
13   on foot. During the foot pursuit, the deputy observed D.D. toss something from his
14   person into a bush but continued the pursuit over fences, into water culverts, and
15   through tunnels. D.D. was later detained by law enforcement personnel. Deputies
16   recovered a Colt, Model Frontier Scout, .22 caliber revolver, bearing serial number
17   140340F, loaded with six rounds of ammunition, from where D.D. was seen tossing an
18   object into the bushes.
19         13. Meanwhile, the other deputy continued to pursue the vehicle, which fled
20   again after allowing D.D. out of the vehicle. The driver of the vehicle drove on city
21   streets at speeds of 60 MPH and 100 PMH on the interstate. The driver of the vehicle
22   drove through several red lights in disregard of public safety. The pursuit was
23   terminated because it presented a danger to the public.
24 Traffic Stop and Jail Call
25         14. On August 27, 2019, at approximately 2:00 am, an El Cajon Police deputy
26   conducted a traffic stop of the same red Mitsubishi Eclipse vehicle. The driver of the
27   vehicle was identified as DENNISON.           After a consent search of the vehicle,
28   DENNISON was released.            It was also confirmed through San Diego Police
                                               4
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.6 Page 6 of 13




1    Department Gang Detectives that D.D. and DENNISON are known Skyline Piru gang
2    members. DENNISON is on federal probation.
3          15. A database search returned a cellular phone number, T-Mobile Wireless
4    cellular telephone bearing phone number 619-551-2090, as associated with
5    DENNISON. That number was then queried through the San Diego Sheriff jail phone
6    system.    An inmate identified as M.S., a Skyline Piru gang member and known
7    associate of DENNISON, was determined to have called DENNISON several times.
8          16. A Probation Office familiar with DENNISON’s voice reviewed those calls
9    and believes that the M.S. was speaking to DENNISON.
10         17. The following phone call was made to DENNISON from M.S. on August
11   28, 2019, at 11:49 pm:
12         -     M.S. asks DENNISON what he is rolling and DENNISON says he’s trying
13               to score.
14         -     DENNISON says something about getting into it “tapped in with your little
15               bro, shit got kinda sticky.”
16         -     DENNISON says, “On the freeway, it was nilly.”
17         -     M.S. says, “I heard you was whippin the big thang?”
18         -     DENNISON says, “C’mon man you know I’m out here digging right now.
19               I got two sitters (Unintelligible) right now working.”
20   Based on my training and experience, and in consultation with other law enforcement
21   officers, I believe DENNISON was referring to the vehicle pursuit on August 22nd in
22   this conversation.
23   DENNISON’s Arrest
24         18. On September 15, 2019, at approximately 2137 hours, El Cajon Police
25   Department (ECPD) officers contacted DENNISON, during a traffic stop at 1250 El
26   Cajon Boulevard, El Cajon, CA. DENNISON was arrested for an active felony federal
27   warrant.
28
                                                5
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.7 Page 7 of 13




1            19. DENNISON was found to be in possession of two mobile devices. An
2    analysis of one of the mobile devices, an IPhone, uncovered information that the
3    IPhone had at some point used two prior numbers, the T-Mobile Wireless phone
4    number 619-332-7463, and T-Mobile Wireless phone number 619-551-2090,
5    associated with the requested TTD. T-Mobile Wireless phone number 619-551-2090
6    is the same number used in the jail calls noted earlier.
7            20. Based on my training and experience, and in consultation with other law
8    enforcement officers, I know that individuals engaged in criminal activity, including
9    illegal possession of firearms, often use different SIM cards with different telephone
10   numbers on the same mobile device in an attempt to hamper law enforcement efforts
11   to surveil or investigate them.
12   Lab Fingerprint Analysis
13           21. On October 9, 2019, a San Diego County Sheriff’s Department Laboratory
14   Service Report for a Latent Print Development indicated that prints have been
15   developed from the red and gray tape that was wrapped around the handle of the
16   recovered firearm (the Colt, Model Frontier Scout, .22 caliber revolver, bearing serial
17   number 140340F).
18           22. On October 11, 2019, San Diego County Sheriff’s Department Laboratory
19   Service Report for a Latent Print Comparison indicated that one of the latent prints was
20   identified belonging to DENNISON.
21           23. Records checks on DENNISON revealed that he had been convicted of a
22   violation of Title 18 USC 1962(d) – Conspiracy to Conduct Enterprise Affairs through
23   Pattern of Racketeering, a felony, and had served 24 months’ custody on August 11,
24   2015.
25           24. The firearm was seized and inspected. Preliminary checks revealed that
26   the firearm was not manufactured in California. Therefore, the firearm traveled in,
27   and/or affected interstate commerce to arrive in the state of California.
28
                                                6
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.8 Page 8 of 13




1    Search Warrant Obtained for Mobile Devices
2          25. On January 29, 2020, the ATF obtained federal search warrants numbers
3    20MJ0367 and 20MJ0368, signed by Honorable Barbara L. Major, US Magistrate
4    Judge for the Southern District of California for the mobile devices recovered from
5    DENNISON.
6    Mobile Devices Examination
7          26. On March 2, 2020, the Computer and Technology Crime High-Tech
8    Response Team (CATCH Task Force) completed the device examination for the two
9    mobile devices. Access to both devices was restricted by a passcode and only a partial
10   extraction of the data was retrieved.
11         27. Data in the partial extraction listed telephone number 619-332-7463,
12   associated with the requested TTD, as a SIM card number used on one of the mobile
13   devices.
14               BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANT
15         28.   Based on the above, I believe that DENNISON was utilizing the T-Mobile
16   Wireless cellular telephone numbers discussed above (the Target Telephone Data )
17   on the date of the attempted traffic stop, August 22, 2019 until the date of his arrest of
18   September 15, 2019. Based on my training and experience, and my consultation with
19   other law enforcement officers experienced in obtaining telephone data from T-Mobile,
20   and other cellular telephone service providers, I am aware that T-Mobile routinely
21   collects and stores data concerning the telephone numbers that they issue. Among the
22   data that T-Mobile collects and stores is: (i) detailed subscriber information; (ii)
23   detailed information concerning incoming and outgoing telephone calls placed and
24   received by a telephone assigned to a telephone number that they issue; (iii) detailed
25   information concerning outgoing direct calls, text message, and SMS messages, placed
26   and received by a telephone number that they issue; (iv) detailed information
27   concerning cell-site geo-location data for a telephone and or a direct connection
28   number issued by that they issue, which data can be used to calculate the approximate
                                                7
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.9 Page 9 of 13




1    location of a telephone call involving such a number; and (v) timing advanced/true call,
2    and TDOA (Timing Advance Information).
3          29.   Based on facts above, my training and experience, and my consultation
4    with other law enforcement officers, I believe the geo-location data, call logs, text
5    messages and other information will provide evidence regarding DENNISON’s
6    possession and use of the phone, and his whereabouts and communications during that
7    the specified period.
8                PRIOR ATTEMPTS TO OBTAIN THE INFORMATION
9          30. The United States has previously requested and signed a warrant
10   (19MJ5211) with this Court for information related to the 619-551-2090 number only,
11   on November 22, 2019. That warrant was executed and information was provided, but
12   incomplete because according to T-Mobile the warrant did not use the specific location
13   terms “E-911 Phase II data, GPS data, latitude-longitude data; timing advanced/true
14   call, and TDOA (Timing Advance Information),” it did not provide that information.
15   Thus, Attachment B for this warrant requests only this additional information for the
16   619-551-2090.
17
18
19
20
21
22
23
24
25
26
27
28
                                               8
      Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.10 Page 10 of 13




1                                        CONCLUSION
2           31. Based upon my training and experience, consultation with other law
3    enforcement officers experienced in narcotics trafficking investigations, and all the
4    facts and opinions set forth in this Affidavit, there is probable cause to believe that the
5    Target Telephone Data to be seized, as set forth above and in Attachment B
6    (incorporated herein), will be found in the location described in Attachment A
7    (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
8    authorizing me, or another federal law enforcement agent, to order: T-Mobile to search
9    its corporate records for the TTD and to order T-Mobile to deliver the TTD listed in
10   Attachment B.
11
12                             ____________________________
13                             Ricardo Jimenez
14                             ATF Special Agent
15
16
     Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
17
     telephone on this ___
                        21stday of April, 2020.
18
19
20 The Honorable William V. Galo
   UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                                  9
 Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.11 Page 11 of 13



                                 ATTACHMENT A

        T-Mobile Wireless hosts the electronic communication account associated
with cellular telephone bearing phone numbers 619-551-2090 and 619-332-7463
that is the subject of this search warrant and search warrant application (the “subject
account”).

      T-Mobile Wireless is an electronic communication service provider whose
primary computer information systems and other electronic communications and
storage systems, records, and data are located at 4 Sylvan Way, Parsippany, NJ 7054
 Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.12 Page 12 of 13




                                ATTACHMENT B

I.    Service of Warrant

       The officer executing the warrant shall permit T-Mobile Wireless (“service
provider”), as custodian of the Target Data described in Section II below, to locate
the information and deliver the same to the officer.

II.   Items to be Seized

      Agents shall seize the following records, data, and information covering
August 20, 2019 to September 15, 2019 and maintained by the Provider for the
subject accounts identified in Attachment A:
      a.     For T-Mobile Wireless cellular telephone bearing phone number 619-
332-7463, believed to be used by Anthony Robert DENNISON (DENNISON),
Subscriber information, including:
                 i. Names;
                ii. Addresses (including mailing addresses, residential addresses,
                    business addresses, and e-mail addresses);
              iii. Local and long distance telephone connection records;
               iv. Records of session times and durations, and the temporarily
                    assigned network addresses (such as Internet Protocol (“IP”)
                    addresses) associated with those sessions;
                v. Length of service (including start date) and types of service
                    utilized;
               vi. Telephone or instrument numbers, including MAC addresses,
                    Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
                    Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”);
                    Mobile Identification Number (“MIN”), Subscriber Identity
                    Modules (“SIM”), Mobile Subscriber Integrated Services Digital
                    Network Number (“MSISDN”); International Mobile Subscriber
                    Identity Identifiers (“IMSI”), or International Mobile Equipment
                    Identities (“IMEI”);
              vii. Other subscriber numbers or identities; and
 Case 3:20-mj-01460-WVG Document 1 Filed 04/21/20 PageID.13 Page 13 of 13



              viii. Means and source of payment (including any credit card or bank
                    account number) and billing records.

       b.    For T-Mobile Wireless cellular telephone bearing phone numbers 619-
551-2090 and 619-332-7463 and believed to be used by DENNISON, records and
other information about past wire or electronic communications sent or received by
the subject account, including:
                 i. the date and time of the communication;
                ii. the method of the communication;
               iii. the source and destination of the communication, such as the
                    source and destination telephone numbers (call detail records),
                    email addresses, or IP addresses;
               iv. Cell site locations and sectors for all outgoing and incoming
                    voice, SMS, MMS, and Data communications;
                v. All available PCMD reports, to include all historical precision
                    real-time location information, including E-911 Phase II data,
                    GPS data, latitude-longitude data; timing advanced/true call,
                    and TDOA (Timing Advance Information).

All of which are evidence of a crime, specifically, Title 18 U.S.C. 922(g) – Felon in
Possession of Firearm/Ammunition.
